EXHIBIT 10.10


NAMED EXECUTIVE OFFICER BONUS ARRANGEMENTS FOR 2009

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.10
 
Named Executive Officer Bonus Arrangements for 2009
 
The Company has established a new cash incentive bonus plan for 2009 (the "2009
Bonus Plan") for the top 15 executive and senior officers of the Company and the
Bank.  The 2009 Bonus Plan provides for a potential annual bonus to all
executive and senior officers in early 2010.  The annual bonus will be paid if
and to the extent the Company's earnings per share for 2009 meet designated
target levels, which vary from officer to officer.  The amount of the annual
bonuses under the 2009 Bonus Plan, if earned, will be determined by multiplying
each officer’s salary by the officer’s payout percentage.  The payout
percentages will vary from officer to officer, with some officers earning a
bonus at the threshold performance level and others not earning a bonus unless
the earnings per share reach a higher target performance level.  In addition,
the payout percentages will increase proportionately, if and to the extent the
Company attains a performance level above the baseline performance level
required for each particular officer to receive a bonus.  Depending on the
extent to which actual performance exceeds baseline performance levels, the
maximum annual bonus payable to the named executive officers in our 2009 proxy
statement will range from 25% to 40% of their 2009 salaries.


As a result of the compensation restrictions applicable to the Company contained
in the recently enacted American Recovery and Reinvestment Act of 2009, the
bonus arrangements for the Company’s executive officers are currently under
evaluation.
 
Additional information about the 2009 Bonus Plan is incorporated herein by
reference from the Company’s definitive proxy statement for its Annual Meeting
of Stockholders to be held in April 2009, except for information contained under
the headings “Compensation Committee Report,” and “Report of the
Audit/Compliance Committee,” a copy of which will be filed not later than 120
days after the close of the fiscal year.

 
 

--------------------------------------------------------------------------------

 